DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Allowable Subject Matter

Claims 1-13, and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance:


Independent claim 9 recites an image processing apparatus which performs the method recited in claim 1.  Therefore, claim 9 is allowed for the reasons set forth above 

Independent claim 15 recites an image processing apparatus which performs the method recited in claim 1.  Therefore, claim 9 is allowed for the reasons set forth above for claim 1.  Claims 16-20 each ultimately depend from claim 21, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619